\l~

Case 1:18-cv-01758-ILG-VMS Document 22 Filed 01/18/19 Page 1 of 2 Page|D #: 74

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

........................................ X
NOTICE OF MOTION

ANZHELIKA PRlMAK, AND MOTION FOR A
STAY IN LIGHT OF

Plaintiff, THE LAPSE IN
APPROPRIATIONS
v.

Civil Action No. 18-CV-l758
THE UNITED STATES OF AMERICA, ' -
(Glasser, J.)
Defendant. (Scanlon, M.J.)
........................................ X

The United States of America (“United States”) hereby moves for a stay of the above-
captioned case, a corresponding extension of existing deadlines, and an adjournment of plaintiffs
deposition scheduled for January 24, 2019.

l. At the end of the day on December 21, 2018, the appropriations act that had been
funding the Department of Justice expired and appropriations to the Department lapsed. The
same is true for several other Executive agencies. The Department does not know when funding
will be restored by Congress.

2. Absent an appropriation, Department of Justice attorneys are prohibited from
working, even on a voluntary basis, except in very limited circumstances, including “emergencies
involving the safety of human life or the protection of property.” 31 U.S.C."'§~ 1'34’.2.

3. Those limited circumstances do not apply to this case.

4. Undersigned counsel for the Department of Justice therefore requests a stay of this

case and an adjournment all deadlines after Congress has restored appropriations to the

Department.

Case 1:18-cv-01758-|LG-VMS Document 22 Filed 01/18/19 Page 2 of 2 PagelD #: 75

5. As a result ofthe lapse in appropriations, several items ofdiscovery cannot proceed
as anticipated Specifically, Defendant United States anticipated taking the deposition of the
plaintiff on January 24, 2019, and such cannot be conducted during the lapse in funding. ln
addition, the government has not been able to procure or make arrangements with experts to
perform work in this matter due to the lapse in funding.

6. lf this motion for a stay is granted, undersigned counsel will notify the Court as
soon as Congress has appropriated funds for the Department. The United States requests that, at
that point, all current deadlines for the parties be extended commensurate with the duration of the
lapse in appropriations

7. Opposing counsel has authorized counsel for the United States to state that Plaintiff
takes no position with respect to this request for a stay.

Therefore, although we greatly regret any disruption caused to the Court and the other
litigants, the United States hereby moves for a stay of this case until Department of Justice
attorneys are permitted to resume their usual civil litigation functions.

Dated: Brooklyn, New York
January 18, 2019
RICHARD P. DONOGHUE
United States Attorney
Eastem District of New York
Attorney for Defendant United States
27l-A Cadman Plaza East
Brooklyn, New York llZOl
By: /s/ Lisa D. Kutlin
Lisa D. Kutlin

Assistant U.S. Attorney
718-254-6]47

Lisa. Kutlin@usdoi.gov /
cc: Eric Green B ECF §

Counsel for Plaintij" j//,,?/\é ja @héc,(/‘!
j ;\‘

&t/M`/ LL$'D_)/

,I-V’/i‘c{l/

